Citation Nr: 0812404	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-10 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What rating is warranted for Meniere's syndrome since March 
30, 1998?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board notes that the veteran appears to have stated a 
claim for a total disability rating based on individual 
unemployability.  As such, this claim should be referred back 
to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 1998, the veteran filed his original claim for service 
connection for Meniere's syndrome.  By a June 2003 rating 
decision, the RO granted service connection for Meniere's 
syndrome, and assigned a rating of 30 percent, effective May 
30, 1998.  The veteran appealed, asserting that his disorder 
warranted a higher rating.  In March 2005, the RO granted the 
veteran an increased rating of 60 percent for his Meniere's 
syndrome, effective May 30, 1998.  The veteran contends that 
he is warranted a 100 percent rating for Meniere's syndrome 
from August 2002.

At the outset, the Board also notes that, during the pendency 
of this appeal, the criteria for rating diseases of the ear, 
38 C.F.R. § 4.87, Diagnostic Codes 6200-6260, were revised, 
effective May 11, 1999.  Under 38 C.F.R. § 4.87, Diagnostic 
Code 6205 (1998), i.e., the old rating criteria, a 60 percent 
evaluation was warranted for moderate Meniere's syndrome with 
less frequent attacks, including cerebellar gait.  A 100 
percent evaluation was warranted for severe Meniere's 
syndrome, with frequent and typical attacks, vertigo, 
deafness, and cerebellar gait.

Under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2007), a 60 
percent evaluation is warranted for hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  A 100 percent 
rating is warranted for hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.

Unfortunately, after reviewing the voluminous record, further 
development is in order.  In conjunction with his claim, the 
veteran was afforded a VA examination in August 2002.  The 
examiner, in an October 2002 addendum, noted that the veteran 
had recurrent vertigo, tinnitus, and nerve deafness with 
feeling of fullness in the ear - the classical quadrate of 
Meniere's disease - that was related to service.  The August 
2006 VA examination addressed the veteran's hearing and ear 
disabilities, but did not address the veteran's Meniere's 
disease.  

Unfortunately the VA examinations of record are insufficient 
for rating purposes as it did not address the criteria set 
forth in 38 C.F.R. § 4.87, Diagnostic Code 6205.  The VA 
examinations did not discuss whether the veteran experienced 
hearing impairment with attacks of vertigo and cerebellar 
gait with or without tinnitus, or severe Meniere's symptoms 
including frequent and typical attacks, vertigo, deafness, or 
cerebellar gait.  The examinations also did not address the 
frequency (monthly or weekly) with which the veteran's 
"attacks' occurred.  

Additionally, at his March 2008 hearing, as well as in his 
numerous statements, the veteran has asserted that his 
disability has worsened.  During his March 2008 hearing 
before the undersigned veterans law judge, the veteran 
testified that he has a constant risk of falls, frequent 
feelings of dizziness which caused him to "walk funny" and 
that during serious attacks he cannot walk at all.  He also 
stated that he lost hearing in his right ear after his last 
serious attack, and that during previous attacks, falls have 
caused injuries including rupturing his Achilles tendon.  In 
the March 2008 statement the veteran prepared prior to his 
hearing, he indicated that instances of vertigo had increased 
in frequency, causing him anxiety when he walks, as well as 
feelings of fullness in his ears.  
Therefore, the veteran should undergo an additional VA 
examination in order to better assess the severity, 
symptomatology, and manifestations of his Meniere's syndrome.  
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, an August 2007 statement indicated that more 
recent treatment records regarding the veteran's Meniere's 
syndrome are available at the VA Medical Center in East 
Orange, New Jersey.  The Board notes that copies of these 
records should be requested.  See 38 C.F.R. § 3.159(c)(2) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.   After obtaining the necessary 
authorizations, the RO should attempt to 
obtain any copies of the veteran's 
records reflecting treatment since 
December 2006, from the East Orange VA 
Medical Center in New Jersey.  If the RO 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran of its inability to obtain 
the evidence and request the veteran to 
submit such evidence.

2.  After all records are associated with 
the claims file, the veteran should be 
scheduled for a VA examination to 
ascertain the severity and manifestations 
of his Meniere's syndrome, in accordance 
with the applicable rating criteria.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner is to conduct 
all necessary testing and evaluation 
needed to evaluate the nature and extent 
of this disorder, including x-ray studies 
if clinically appropriate.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to the disorder.  In the report the 
examiner must address the following:  

a)	 The frequency with which the veteran 
experiences the following symptoms:  
vertigo, cerebellar gait, tinnitus, 
deafness, and hearing impairment.  

b)	After review of the record, state the 
periods (if any) in which the 
veteran's Meniere's syndrome was 
manifested by symptoms, of frequent 
and typical attacks, vertigo, deafness 
and cerebellar gait.  

c)	After review of the record, state the 
periods (if any) in which the 
veteran's Meniere's syndrome was 
manifested by symptoms of hearing 
impairment with attacks of vertigo and 
cerebellar gait, occurring more than 
once weekly.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they it 
is in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Give the veteran the specific notice 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) under 38 U.S.C.A. § 
5103(a).

6.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



